Title: From George Washington to Lund Washington, 11 June 1783
From: Washington, George
To: Washington, Lund


                  
                     Extract of a Letter to o. W Lund Washington
                  11th June 1783
                  I do not blame you for the wages which you gave Evans; I have no doubt of your having engaged him upon as good terms as you could, and as it was my wish to have the work forwarded, this was all I had a right to expect.
                  In one of your letters (speaking of the difficulty of getting workmen) you recommend it to me to engage some of the Enemy who were prisoners with us—Many of whom you say, are good workmen—Why, let me ask, when they hired themselves by the authority of Congress, and, comparatively speaking, were in your own neighbourhood, would you not do this for me?  None of them were within 300 miles of me, & most of them within from 55 to 80 miles of you.  But you seem to have had an unconquerable aversion to going from home; one consequence of which, is, I expect I shall lose all my Rents; for in a letter, I have lately received from my brother John in Berkley, are these words; "I fear you are suffering greatly in your Rents, as I am informed many of the Tenants are gone into the Western Country; and understand there are many years arrears of rent, due to you."  In divers Letters, at divers times in the course of the three or four last years, have I mentioned this matter to you, & the necessity of visiting them, but cannot find by any of your letters, that you have ever been amongst them more than once; & then I believe only partially.  I expect also, that all the money I have expended on the Mill at Yohoghaney, & all the property which has been put into the hands of Gilbert Simpson will be sunk for want of proper endeavours to bring him to Account.  But if your own wages, since the charge of them in the Accot rendered at Valley Forge, has not been received by you in the specific articles of the Crops, which does not appear by the Accots you have lately rendered to me; I shall be more hurt, than at anything else; to think that an Estate, which I have drawn nothing from, for eight years, and which always enabled me to make any purchases I had in view, should not have been able for the last five years, to pay the Manager.  And that, worse than going home to empty Coffers and expensive living, I shall be encumbered with debt.  It is disagreeable to me, because I dare say it will be so to you, to make these observation,; but as my public business is now drawing to a close, I cannot avoid looking towards my private concerns, which do not wear the most smiling countenance.
                  I am sorry that Barry’s Land has at last slipped thro’ my fingers.  If the purchaser made it with a view to Rent it to me, he shall be disappointed; nor shall any Tenant, or himself, if he proposes to live on it, reap the smallest benefit from my fencing and other improvements; without which, the place is of no value to any one but me.  This the purchaser must have known, and as his aims must have been to take advantage of my wishes to add this small peice of Land (surrounded as it is) to my Tract; let him abide the consequences of his interference; especially as it was well known, I wanted to take no advantage of Barry, having offered to leave the price to three disinterested men of his own choosing, to fix.  I am, &ca.
                  
                     G. Washington
                     
                  
               